             Case 1:19-cv-07468-OTW Document 91 Filed 07/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                               :
OCTAVIANO MUNIZ, et al.,
                                                               :
                                       Plaintiffs,             :   19-CV-7468 (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
PIER A BATTERY PARK ASSOCIATES, LLC, et al., :
                                                               :
                                       Defendants.             :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Trial in this matter is scheduled to begin September 29, 2021, and the parties are

directed to appear for a pretrial conference on Monday, August 16, 2021 at 10:00 am in

Courtroom 20D, 500 Pearl Street, New York, New York.

         As discussed at the July 21 pretrial conference, by August 11, 2021, parties are directed

to submit: (1) a joint agenda for the August 16, 2021 conference, as well as (2) a supplemental

proposed Joint Pretrial Order, including, but not limited to:

         •    An updated witness list, including witnesses’ titles and expected testimony;

         •    A joint stipulation to what Defendants’ employment records show (e.g., hours

              worked and rate of pay) as to each plaintiff;

         •    A first draft of a possible demonstrative exhibit outlining a high-level analysis of

              Plaintiffs’ and Defendants’ respective payment and hours calculations;

         •    An updated exhibit list including additional details and party objections; and
          Case 1:19-cv-07468-OTW Document 91 Filed 07/26/21 Page 2 of 2




      •    An explanation of the extent to which the parties anticipate using deposition

           designations at trial, and the deposition designations (if any) themselves.

      SO ORDERED.



                                                           s/ Ona T. Wang
Dated: July 26, 2021                                                  Ona T. Wang
       New York, New York                                    United States Magistrate Judge
